Resumption of the session
I declare resumed the session of the European Parliament adjourned on 18 September 1998.
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed.
(The order of business was adopted without amendment)
Mrs van Bladel has the floor on a point of order.
Mr President, my point of order relates to Rule 42(5). On 3 August, I put a priority written question to the Commission on the threat of war in Angola. Officially, one has to allow three weeks for a reply. Now 70 members of the opposition have been suspended and last Friday there was an armed attack on the leader of the opposition, Chivu Kuvuku, who survived this attack as he survived the earlier one in 1992. Now that members of parliament are under attack in Luanda, I think it is time this House made its voice heard in protest. I read in the Portuguese press that the Mayor of Lisbon is doing everything possible to protect the lives of these opposition leaders.
On behalf of us as Members of Parliament, Mr President, I would urge you to register a protest with the government and above all to ask the Commission for a reply to my question. Thank you for giving me the floor.
I have made a note of your priority question. We will look into the matter and try to answer it as soon as possible.
Waiver of Mr Le Pen's immunity
The next item is the report (A4-0317/98) by Mr Wibe, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the request for the waiver of Mr Jean-Marie Le Pen's immunity.
Mr Fabre-Aubrespy has the floor.
Forgive me, Mr President, but Mr Wibe's report makes no mention of the result of the vote held in the Committee on the Rules of Procedure. Even though a roll-call vote was requested, I believe unanimously, by the committee members present. I would like to ask why there is no mention of this in the report. Why does this roll-call vote which, by definition, shows how each individual has voted, not feature in Mr Wibe's report?
I shall give the floor to the chairman of the committee in a moment. I would remind you that, on issues of immunity, the decisions of the Committee on the Rules of Procedure, Verification of Credentials and Immunities are taken in camera, so there is no question of anything being revealed until the report is published.
Mr Fayot has the floor.
Mr President, a roll-call vote was indeed requested on Mr Wibe's report, and the vote was held in camera. This request was backed by the requisite number of committee members as specified in the Rules of Procedure. So a roll-call vote was held, the result of which is shown in the report, that is to say the exact number of honourable Members voting for, against or abstaining. I do not see that it is necessary to give the names of those who took part in this roll-call vote. What matters is publishing the result, and I do not see anything in the Rules of Procedure which says we are obliged to include in the report the names of those who voted. That is how I see it, and I think we can move on now to the debate on Mr Wibe's report.
Yes indeed. I would also say to Mr Fabre-Aubrespy that the result of the roll-call vote is given in the minutes of the Rules Committee meeting. Any member of the committee can consult these minutes and find out the result.
Mr President, this report was drawn up after the Munich Public Prosecutor's Office requested the waiver of the immunity of Mr Jean-Marie Le Pen. The request related to a statement allegedly made by Mr Le Pen at a press conference in December 1997.
Parliament has two sets of provisions to consider when deciding on whether to waive a Member's immunity. Firstly, its Rules of Procedure, which lay down the formal steps we should follow. Secondly, the 1965 Protocol on the Privileges and Immunitites of the European Communities, which covers the substantive issue, i.e. the scope of immunity.
The committee put a great deal of work into ensuring proper application of procedures. We checked that the Munich Public Prosecutor' Office did indeed enjoy competence under German law to make the application and that its request had been correctly handled by the Ministry of Justice. Mr Le Pen was allowed to put his case before the committee and the matter was then discussed and voted upon. I can assure Members of this House that the correct formalities were observed.
As to the substance of the case, the key point is that it is not for us to take a position on Mr Le Pen's guilt or innocence. Whether or not he said what he is alleged to have said, using the actual words claimed, is irrelevant to our decision. Neither does it matter that the provision in German law under which he is charged has no counterpart in other countries; nor whether such legislation is unreasonable. We are not concerned with the harshness or otherwise of the sentence that could be handed down. All that we are being asked to do is to say whether our immunity provisions offer protection in respect of the count on which the charge is made. There is one exception only to this general rule, Mr President: if one of our Members is patently the subject of political persecution. Had Mr Le Pen been in Argentina and not where it is alleged he was at the time claimed, then we could justifiably speak of persecution - and we would not pursue the application. Yet it is quite clear that we have reasonable grounds to suspect that Mr Le Pen did in fact make the statement attributed to him.
There is one special circumstance, however. Mr Le Pen is alleged to have uttered the incriminating words in Germany, whereas he is a French citizen. Article 10 of the Protocol on the Privileges and Immunities of the European Communities does indeed say that, during the sessions of the European Parliament, Members shall enjoy immunity in the territory of other Member States. Yet this clearly cannot be intended to mean that Members of this House shall benefit from blanket immunity if they commit criminal offences in another EU country. Consider the extreme-case scenario of one of our colleagues being charged with murder in another Member State. Of course we would waive immunity under those circumstances.
The real essence of our immunity provisions is expressed by Article 9 of the Protocol, which reads: 'Members of the European Parliament shall not be subject to any form of inquiry, detention or legal proceedings in respect of opinions expressed or votes cast by them ...' - and now comes the decisive part - ' ... in the performance of their duties'. Immunity is not a special privilege granted to us MEPs as individuals; it exists to protect the work we do in the exercise of our parliamentary mandate.
Mr President, the final question is whether Mr Le Pen was in fact performing his duties as a Member of this House when he made this alleged statement at a press conference. My view, and that of the committee as a whole, is that the press conference was in effect a commercial book launch. Therefore it had nothing to do with Mr Le Pen's mandate as a Member of the European Parliament. And for that straightforward reason, we should vote here today to waive his immunity.
Mr President, the Group of the Party of European Socialists recommends adopting the report and waiving Mr Le Pen's immunity. He called the gas chambers a detail of history. That is a crime under German law. If Parliament lifts his immunity he will be charged. He will be summoned before the court and if he does not obey this summons he will be arrested if he ever enters the territory of the Federal Republic of Germany again.
Under German law it is a crime to deny Auschwitz or to minimise it. The purpose of German law is to protect the truth, including the truth about the most terrible epoch of our history! We must look this horror in the eye. That is the only way to make sure it never happens again. That is why German criminal law makes this a punishable crime. The truth alone can free us, and when we fight against people like Mr Le Pen we are fighting for our own future.
It is not true that this criminal law restricts freedom of expression. This historical truth is a legally established right that must be protected and it is a universal law. Nor is it true that it restricts freedom of research. Over recent years - and I do not want to comment further on this - we have witnessed a long-standing dispute between historians. This law does not curtail freedom of research either. What we are most concerned with is protecting young people against the falsifiers of history and the political rabble-rousers. I am very glad that the far right failed to get in at the recent Bundestag elections in the Federal Republic of Germany.
That is a sign of the maturity of our democracy and it makes me proud of our country!
(Applause)
Mr President, I should like to begin by repeating a distinction made by Mr Wibe which is quite crucial. There are two questions. Firstly, is Mr Le Pen guilty under German law of the crime of which he is accused? Secondly, should his immunity be lifted in such a way that he can face a German court.
The Rules of Procedure rightly make clear that it is not up to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities to come to a view on the first question. I myself think that Mr Le Pen has a number of factual and legal arguments which no doubt he will wish to deploy before the German court. On the other hand, I do not see here any fumus persecutionis . I am persuaded that any German citizen - or come to that any French or Venezuelan citizen - would have been called upon to answer before the German courts in the same way as Mr Le Pen.
The second question, which is the one we have to decide here, is whether we should prevent Mr Le Pen being able, and indeed being forced under German law, to give an account of what he said and what he did before a German court. Here it is important to bear in mind the reasoning behind the existence of the immunity. I agree with Mr Wibe that this case falls within the cases where the European Parliament has a margin of discretion.
It is not obligatory to maintain Mr Le Pen's immunity. We must look at the facts and situation that presents itself to us. Here we have to bear in mind as a crucial component in our reasoning that a democratic society has decided that there will be a law that makes the public denial or minimization of the holocaust a crime. That is something we might have different opinions as to the desirability of.
I would remark in passing that there is no country in the world where freedom of expression is absolute. Questions of confidentiality, slander or libel are always relevant. But, democratically, Germany, learning from its history, has decided that there should be a law about the denial of the holocaust. If we are to say that the fact that someone is a Member of the European Parliament exempts him from this particular law in Germany, to which everyone else in Germany will be subject, we would be doing the European Parliament no service at all.
It is for that reason and not because of any sympathy or lack of sympathy towards Mr Le Pen that we in the EPP accept the Wibe report in its technical and legal analysis and we will be voting for it tomorrow.
Mr President, on behalf of the Liberal Group I endorse Mr Wibe's report for a number of reasons.
Firstly, why should we be surprised that the Federal Republic of Germany should want to take action on things which French justice has already condemned? It is not as if Mr Le Pen has said anything new. His mantra-like insistence on the word 'detail', his persistent use of it à propos of the Holocaust, reflect an obvious desire to provoke, even though that desire is glossed over with half-hearted expressions of token regret.
Secondly, we regard it as particularly healthy for Germany to have this law which makes it a crime to deny and play down the importance of the Holocaust. We are very keen that German justice should deal with all manifestations of this kind, and specifically the scandalous statements made recently by the doctor who survived Auschwitz.
Lastly, I should say that we were particularly angered to see Mr Le Pen being defended in the Rules Committee by a Member close to him who repeated, insistently, the revisionist insinuations around which today's debate revolves.
The debate within the Committee on the Rules of Procedure shows that this is no accidental turn of phrase but a campaign which has been pursued over many years already in an attempt, by quibbling over words and figures, to minimise what is still the most appalling crime of the twentieth century.
It is for this reason, over and above the fact that Mr Wibe's legal analysis is excellent, that the Liberals are in favour of waiving Mr Le Pen's immunity - and they are not alone in this - given that such a step is not a prejudgment but will allow the case to be heard, and heard in the right place.
Mr President, the Committee on the Rules of Procedure, the Verification of Credentials and Immunities decided by a large majority to waive Mr Le Pen's immunity, as I think we in Parliament are also about to do. It neither judged him nor condemned him. In reaching its decision it concluded after prolonged debate, in the presence of Mr Le Pen and colleagues of his who were there to support him, that the legitimate procedure had been complied with in every respect and that no breach of the basic rule establishing parliamentary immunity had taken place, so that the Member was free to carry out his duties while at the same time the institution of Parliament was not being undermined. It merely gave the green light to enable disciplinary proceedings to take place, and that is when it will be ascertained whether or not he is guilty of the injustice for which he is being denounced.
Mr President, the action of which he is accused is rather similar to money laundering. It is an attempt to whitewash Nazi-like crimes, and not just the holocaust of the Jews but holocausts all over Europe; in my own country, many places, many villages have suffered that holocaust. Great care must therefore be devoted to ensuring that these crimes are not whitewashed and that there is no repetition of appalling deeds such as those which took place under the rule of Nazism.
Mr President, ladies and gentlemen, my group has always advocated great caution in regard to waiving the immunity of Members because of the need to protect this Parliament's freedom of expression and powers of control. The reason I will be voting for the waiver of Mr Le Pen's immunity tomorrow is not because his statements may not be compatible with the exercise of his office. I am sorry the committee had to resort to that kind of formal decision which, in any case, seems very far-fetched.
The reason I will vote in favour of lifting his immunity is because I would find it intolerable and shameful if this European Parliament protected a Member from being prosecuted for minimising the Holocaust, mocking the surviving victims and insulting the dead, and because I do not believe that this Parliament has any right to allow one of its Members to mock and insult the millions of people who died as a result of this ultimate crime. If the phrase 'nip it in the bud!' is not to become mere empty words, we cannot grant this kind of Member immunity.
Mr President, ladies and gentlemen, I wish first and foremost to point out that the majority of my colleagues in the Group of the European Radical Alliance will be voting tomorrow in favour of lifting Jean-Marie Le Pen's immunity.
Personally, however, I am not convinced that this is the best way of opposing Jean-Marie Le Pen's views, and I am therefore expressing the minority view of my group. It should not come as a surprise that the leader of a party founded on intolerance should seek confrontation over the freedom of expression enshrined in our democratic system. He practises intolerance, and he wishes us to respond with equal intolerance, so that he can go to court in Germany and carry on hitting the headlines for weeks if not months with those remarks, those appalling words which he uttered repeatedly last year. This, however, is dangerous ground. Years ago, the Committee on the Rules of Procedure refrained from voting in a similar case concerning the waiver of Mr Le Pen's immunity, for the very reason that it thought such a vote might not only be manipulated by him but would also infringe that very principle of freedom of expression which Mr Le Pen - through his intolerant views - would have us remove, resulting in a head-on clash between two opposing forms of intolerance. So all eyes will be on tomorrow's vote. This - I repeat - is the minority position of my group, but I did wish to voice it.
I give the floor to Mr Le Pen for three minutes.
Five minutes, Mr President!
No, Mr Le Pen, you have three minutes.
You could just shoot me without a hearing.
You have the floor, Mr Le Pen.
Ladies and gentlemen, in considering this request for the waiving of my parliamentary immunity, which the German public prosecutor's office in Munich has initiated and which the Committee on the Rules of Procedure, the Verification of Credentials and Immunities is asking you by a majority to grant, you should ask yourselves just one question, irrespective of all other partisan considerations: was our colleague Le Pen entitled to express an opinion on the gas chambers, and not on the Holocaust as you said?
As a citizen he, like any other citizen, is guaranteed this freedom of thought and expression by our democratic constitutions. Implicit in that is the refusal to impose truths born of dogma, the refusal to accept just one way of thinking and the rejection of ready-made ideas. In the case of a Member of Parliament this applies even more forcefully, and for this reason you should overwhelmingly reject this request for a waiver because immunity is there not to protect the person of the Member of Parliament but to protect freedom, his freedom to think, his freedom to have his own views. Parliaments are only legitimate if their members are free, and this political freedom is indivisible. It is not my parliamentary immunity which I am defending, but the immunity of my function, and thus of yours too.
But if you want to push this and prejudge, you must ask yourselves one simple question. In what way can this statement 'the gas chambers were a detail in the history of the Second World War', which I made at a press conference in reply to a journalist's question, constitute a crime of denial? The phrase in question does not deny anything. I did not deny the existence of the gas chambers, nor did I play down their significance. And the word 'detail', in French at least, carries no such connotation. A detail can be anodyne, but it can also be essential. In the event the text was falsified by the Munich public prosecutor who added the word 'anodyne' and the word 'mere'. That prosecutor lied!
No one can deny that a whole is made up of details. To illustrate that formula I said 'In a thousand-page history of World War Two there are on average two pages on the deportation of the Jews and a few lines on the gas chambers'. That is a detail. There is nothing dismissive in a statement of that kind. I added that if my words had been construed in ways which caused distress to people of sincere beliefs, then I was sorry, because I respect the dead and the sufferings of the living.
There is no mention of the subject, even in the war memoirs of Churchill, De Gaulle and Eisenhower. Millions were killed in the great battles of the war. And civilians were killed in the aerial bombardments too. These events are details of World War Two. Like so many millions of Europeans, I too am a victim of that war. It ruined my family and my father died, blown up by a German mine. The first real ordeal of my life was when, at the age of fourteen, I had to go with my mother to identify his body on the beach where he fell, with no eyes, no nose, his mouth full of sand and his shapeless corpse knotted in a tarpaulin. So I find it personally shocking and hurtful, 55 years after the war, to be summoned before a German court which falsified my words in order to make them part of its charges against me. This mendacious procedure is a scandal.
Mr President, I would ask you to quote from the judgment of the Court of Human Rights. I would add...
Mr Le Pen, I gave you three minutes. You have now spoken for four minutes and thirty-five seconds.
(Protests from Mr Le Pen) The Group of Non-attached Members could have given you whatever time it wished. It chose instead to give its time to Mr Gollnisch. That was their decision. Mr Gollnisch will have...
(Interruption from Mr Le Pen: 'What about the judgment by the Court of Human Rights!') We are not dealing with the judgment by the Court of Human Rights here today. You were able to state your case freely before the committee responsible.
I gave you three minutes which were not ...
(Protests from Mr Le Pen) Please listen to what I am saying.
I was asked to give you some speaking time so that you could state your case in the House. With the agreement of your group, I gave you three minutes. It has happened, in other similar cases, that Members have been given time by their group. The non-attached Members chose instead to give their time, all six minutes of it, to Mr Gollnisch. That is their decision. I gave you three minutes. When Mr Gollnisch comes to speak, I shall give him the six minutes which he could have given you before, but which he cannot give you now.
Mr President, ladies and gentlemen, it goes against the grain for a democrat to request the waiving of a Member of Parliament's immunity, particularly when the request is motivated by things that have been said, by a speech. Because freedom of expression is one of the fundamental principles of democracy and restriction of that freedom really must be the exception to the rule.
The European Parliament has twice upheld the immunity of our friend Mr Le Pen, despite the antipathy he arouses here, in anyone who is a democrat. This is particularly disagreeable since one might have hoped, nearly 60 years after the Shoah, that no popularly elected representative could possibly question the barbarity of the acts committed at that time.
But friend Le Pen cannot help himself. Anti-Semitism is his passion, denial of the Holocaust his joy. To his inhuman way of thinking the death of a Jewish child, gassed for being born a Jew, is comparable to the death of a soldier in battle. And he cannot even see that the arithmetic is against him. This House was obliged to waive his immunity first on 11 December 1989, for his reference to 'Durafour crématoire ' - a nasty pun in French - and for a second time on 12 March 1990, for his attacks on world Jewry.
The French courts have on several occasions censured friend Le Pen for his vicious and racist statements. Freedom of expression does not include the freedom to make racist remarks. For this reason a French socialist and democrat takes comfort today in responding to the request of a German judge. The National Front's claim that Mr Le Pen is a victim of political opprobrium, of political manipulation on the part of French justice in an attempt to wreck his electoral chances, does not hold water. There was something particularly despicable in repeating the word 'detail' in Munich, surrounded by former Waffen-SS. There is something particularly pleasing in acceding to the German judge's request so that a case can be brought. I see in this a clear sign of this European conscience which we are developing, born of the European democracy which we are working to build.
To conclude, the European Socialists will take great pleasure ...
(The President cut the speaker off.)
Mr President, the issue facing Parliament today is far more important than the case of Jean-Marie Le Pen, important though that case is.
We need to establish whether one of the Members of this House enjoys the same intellectual protection which you have given to members of the biggest groups in the House, sometimes against prosecution for common law offences. We need to establish what you mean by freedom of expression. Does it exist for everyone, including those who express opinions you do not like? Or, as a member of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities put it, does it exist only for those who express views on which we have all agreed, a consensus which then becomes the main line of thought and is, to Mr Duhamel's great satisfaction, resoundingly enforced by the courts?
The statements of which Jean-Marie Le Pen stands accused are neither scandalous nor excessive. He has insulted no one. If some of you found the word 'detail' to be somewhat suspect, Jean-Marie Le Pen himself cleared the matter up, saying on no fewer than seven occasions that he meant nothing pejorative or dismissive by it. How could it be otherwise when the Committee on the Rules of Procedure had to follow the precedents set by Mr Donnez, its former chairman and the most honourable of men. According to these precedents, immunity has to be upheld where there is fumus persecutionis , a whiff of persecution. In fact, Mr Duhamel, this is the seventh time that this House is being asked to waive the parliamentary immunity of Jean-Marie Le Pen, the European politician who is the most vilified by the establishment, and always for the crime of speaking his mind. When things get to that pitch, it is not a whiff of persecution we have here, but a stench.
Secondly, immunity has to be waived in matters of common law and upheld to protect the parliamentarian's freedom to express political views. And what could be more political than a reply given by Jean-Marie Le Pen, a leading political figure, at a political press conference, in the presence of a politician who is a former member of this House, to a political question from a political journalist, a question on the exact meaning of things he had said ten years earlier during a radio programme in which he took part as a candidate in the French presidential election?
Despite all this, there are those who say it is enough for them that Mr Le Pen's words constitute a crime under German law. This denies the whole point of parliamentary immunity and even of the Committee on the Rules of Procedure, whose report is 90 per cent platitudes, as usual. Following that logic, this same committee would have recommended 400 years ago that you waive the parliamentary immunity of Galileo Galilei for having claimed that the earth went around the sun. It is enough for us that he has committed a crime under Vatican law, it would have said. You find this comparison fanciful. It is not. Thirty years ago, for example, the Committee on the Rules of Procedure, applying the same arguments of fact and of law, would have suggested waiving the parliamentary immunity of the first person to blame the Soviets for the murder of 11 000 Polish officers discovered in the charnel house of Katyn Forest, a crime which was erroneously blamed on the Germans at the Nuremberg trials and only recently confessed to by Russia.
Moreover, if you look carefully at the German prosecutor's request, you will see that the formal procedures, the transmission by diplomatic channels required in every case hitherto, have not been followed; there is false material, the prosecutor's addition of the word 'mere' and the adjective 'anodyne', and lastly there is a process of intellectual extrapolation: since Mr Le Pen's words clearly do not conflict with the letter of the law the prosecutor is reduced to invoking a particular commentary, that of Schöncke-Schröder, which we all need to have read if we are to know what we can and cannot say in Germany.
I will end with an anecdote which I assure you is true. Last Friday, in Brussels, I was answering questions on this subject from a BBC journalist. His style was inquisitorial and he expected me to be shocked by the word 'detail'. 'Ask Winston Churchill', I replied. 'But he is dead', he answered. Certainly he is, but his 5040 pages of memoirs about World War Two contain not a single line about the gas chambers. After thinking hard for a moment, my interviewer declared brusquely but incorrectly: 'When Churchill was writing, the details of the story probably were not known'. So this same man, well-schooled in communication techniques, in all good faith used the very same word which he had reproached Jean-Marie Le Pen for using a few moments earlier. In protecting the freedom of Mr Le Pen, you are protecting freedom of expression and the freedom of the press, the freedom of the ordinary citizen. Be brave enough, be honest enough to do it.
(Applause from the non-attached Members)
Mr President, Mr Gollnisch made a fair impression of synthetic indignation in implying that, as it were, this Parliament is engaged in persecuting Mr Le Pen.
I should like to recall the facts: the waiver of Mr Le Pen's immunity has been requested on five or six occasions in this session of Parliament and, in fact, on several occasions Parliament has decided that the case did not merit his immunity being waived. If we were engaged in a programme of persecution against Mr Le Pen, this seems to suggest that we are doing it rather ineffectively.
The issue is not one of whether Mr Le Pen is guilty or innocent, it is really whether there is a well-founded case for which a German MP would have faced prosecution. Certainly, there are plenty of indications that Mr Le Pen holds a view very close to the one he is accused of repeating in Germany. He said in France on a number of occasions that the holocaust is a point of detail of history, as he admits himself. He has on at least one occasion ...
(Heckling from the French non-attached Members: 'Vous mentez! c'est faux!') said that the Americans built the gas chambers in the Buchenwald concentration camp after the War. His statement was printed in Globe magazine in France. He has not sued the magazine, so one can only presume that he accepts that their portrayal is accurate.
On that basis it is a well-founded case; it is one where a German would have faced prosecution. So it seems to us that it is fair and proper to allow Mr Le Pen to face the people making the allegations.
As Mr Donnelly said, Mr Le Pen claimed in the Committee on the Rules of Procedure, the Verification of Credentials and Immunities that it was not an accurate report. That is not a matter for Parliament or the Rules Committee to judge, it is for the Court in Munich to judge. I look forward to the case being held.
Mr Gollnisch talks about the massacre in Katyn forest. As far as I am aware, German legislation does not cover that particular area. If it did, he is right, this would be a matter for the German courts to decide and not us.
I am delighted that Mr Le Pen is now in favour of freedom of speech. He has certainly made progress over the last couple of years. When I went to Marseilles with a Committee on Racism, in order to hold a press conference I needed French riot police, barricades and teargas because the Front national decided it did not want me to speak to the press in Marseilles. So I welcome Mr Le Pen's change of heart. I look forward on a future occasion to going to Marseilles without the accompaniment of the French riot police and the Front national !
(Heckling from the French non-attached Members: 'Vous mentez! c'est faux!') My question is: why is such legislation not more common across the European Union? I hope that some of the Member States recognise that maybe they could do with holocaust denial legislation as well.
Finally, I welcome the fact that the extreme right has requested a roll call vote. It will certainly keep Mr Bruno Mégret in line, supporting his leader in a way he does not normally do.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Drugs
The next item is the second report (A4-0211/98) by Mrs d'Ancona, on behalf of the Committee on Civil Liberties and Internal Affairs, on the communication from the Commission to the Council and the European Parliament with a view to establishing a common European Union platform for the special session of the UN General Assembly on international cooperation in the fight against drugs (COM(97)0670 - C4-0113/98).
Mr President, the report on European cooperation on drugs policy was placed on the agenda for this plenary some months ago. We asked you then to refer it back to the Committee on Civil Liberties and Internal Affairs because I as the rapporteur hoped that a reopening of the debate might enable the differing views on the matter to be reconciled. To a large extent, Mr President, they have been. The report has been reworked in such a way that it provides a balance between the two approaches to the drugs problem which exist in our Member States, notably the moral-legal approach and the so-called medical approach. The moral-legal approach wants to achieve a society free of drugs, while the medical approach acknowledges that there has always been drug abuse but seeks solutions which will minimise the risks, for example prescribing methadone or handing out fresh needles to prevent infection with HIV.
A balance between these two points of view means that harmonised measures are not possible because each Member State believes in its own policy, but you can combine the positive results of both approaches. Consequently, as rapporteur for the Committee on Civil Liberties and Internal Affairs, I recommend among other things that more and better research should be done into the effects of different policies on drugs by the Monitoring Centre for Drugs in Lisbon. We are very pleased that this Centre is gaining more and more expertise and that the search for indicators has produced positive results.
But the report calls not only for research results, but also for the pooling of practical experience by those who work with problem drug users and for cooperation, especially in border areas. We are sympathetic to the idea of important initiatives at local and regional level because it is here that there is often the best understanding of how one should respond to specific problems. For this reason, Parliament and the Commission too have already organised a number of successful conferences on this matter. I would ask the Commissioner to think about how we can follow this up, because it really was extremely useful.
Mr President, my efforts to strike a balance between differing points of view inevitably meant that once again a large number of amendments were put down. It goes without saying that those who believe in one way only are disappointed by a middle way which tries to combine the positive effects of a range of policies on drugs. If you really think that 'this is the only way', a middle way seems weak. So there are many amendments, some of them from those who want a far more liberal approach, and others from those who see every drug user as a problem user necessitating legislative and other measures.
I oppose these amendments, Mr President, because they upset the hard-won balance in the resolution. Only a few, two from the Socialists and three from the Christian Democrats, do not do that, and I thus commend them to the House.
The report seeks to make it clear that it must be possible to transcend existing differences and work together where it is helpful and necessary to do so, because if we want to put an end to the drugs problem and the crime which goes with it, we must be prepared to acknowledge that no one, no single Member State, has all the answers.
I in turn would like to thank the rapporteur for her report. It is no secret that she and I have highly diverging opinions when it comes to how to tackle the drugs problem. But comparing the text we have in front of us today with the one tabled in January, I too must concede that it looks very different - and the changes are certainly for the better from my point of view.
Let me cite two of these improvements. The report now states expressly that we must endeavour to honour the international conventions we have signed - and so we should. Secondly, the difficult - but patently necessary - policy goal of a drug-free society is acknowledged.
Some minor flaws do nonetheless remain and I have put down a few amendments, two of which I should like to mention here. One is to recommendation 12, which deals with harm reduction projects. I am not against evaluating these; on the contrary, the results need to be assessed. What I would like to see, however, are some comparative studies. We need to know how a strategy such as that followed in Switzerland actually fares when the results are set alongside those of different policies implemented in other countries. We can then form an opinion as to where the strong points of the various approaches lie.
As for harm reduction, I have no objections per se - although I would like to see some of the references to it removed from the report. What I do not want to see is harm reduction elevated to the status of our paramount objective. That must never be allowed to happen. The paramount objective of drugs policy must be to stop people in general, and the young in particular, from ever starting to use drugs. That is what narcotics policy is all about.
A sound anti-drugs strategy should be based on an approach comprising preventive action, control measures, provision of proper care and treatment, plus coordinated work at international level. Of these four integral elements, preventive action is the most important.
Mr President, Mrs d'Ancona's new report is a compromise document but nonetheless puts forward many sensible, pragmatic suggestions which the great majority can support and which I recommend to the Commission and Council to heed.
Our main objective has to be to keep as many young people as possible from becoming slaves to drugs. This means practical cooperation and the ability to learn from one another. In many respects we have come a long way compared to ten years ago. The drugs monitoring centre in Lisbon has been set up and Europol, official this week, is now up and running but has a long way to go.
The monitoring centre can only work effectively if national information gathering and supplying agencies are properly funded and if statistics are supplied on a common basis. Europol can only do a proper job if it is able to analyse, as well as exchange information, on drug trafficking.
In both cases the aim must be to establish what methods in countering drugs are working and what are not; what monies are well spent and what are wasted. The Dutch and the Swedish have very different drug policies but surely no one should query that both would be in a much stronger position if they had objective information available which shows what parts of their policies are successful and what can be bettered.
There are many common questions: which youngsters are most at risk from drugs? How best do we get to them? How best do we educate them not to take drugs or rehabilitate them if they are taking drugs? These questions must be answered.
We are also in need of imaginative new schemes for keeping young people out of trouble and helping addicts back to a normal life. This requires, in many cases, both a national and local approach. My good friend, Hubert Pirker will no doubt talk about drug-free schools. I believe that we should be embarking upon a concerted TV advertising campaign across the whole of the European Community. We need to think about a network of youth clubs across the Community to help keep young people out of trouble and to stop that gap between the time they leave school and their parents come home.
We need to do much more with therapeutic rehabilitation. We need the help of local communities working together to give leverage to what is being done at top level and that is why this report gives so much emphasis to work at urban and local level.
To conclude, the main objective must be to provide a balanced and objective anti-drug policy backed up by sufficient funding to make these worthwhile. I hope the Commissioner will agree with what I have said and that we can expect a positive response from her.
Mr President, Mrs d'Ancona's report is of course a bit like closing the stable door after the horse has bolted, and that is just as well. To start with the plan was that we should take part in the United Nations conference on drugs in June, and happily we did not do so. The initial thrust, after all, was that the criminalisation of drug use should no longer be a central issue. A kind of legalisation was mooted together, with the possibility of obtaining heroin on a doctor's prescription. This approach was far too controversial and would only have been counterproductive, so referral back was the safest course for us to adopt here in the January part-session.
The second version of this report, which we have before us now, is more balanced. There is less to object to in it. It is disappointing, as Mrs d'Ancona says, that the time is not yet ripe for policy on drugs in Europe to be properly harmonised, because there is much to be said for that. As long as differences in approach persist, Member States will suffer as a result. The Netherlands has had a great deal of trouble with drugs tourism as a result of its excessively tolerant policy and other countries in turn have suffered as a result of the Dutch policy. So cooperation has to be the name of the game.
What form should it take? Action in three areas. Briefly these are prevention, treatment andcontrol.
Lastly, European cooperation is essential for those who advocate legalising soft drugs, cannabis too, because if we legalise them we have to opt out of the existing UN conventions and that can only be done at a European level. That is for the long term. For the short term, I think we have to work towards a low level of drug use in society.
Mr President, this report, by my good friend Mrs d'Ancona, has both positive and negative aspects. The positive is the clear objective stated in Recommendation 11 that the aim of anti-drug efforts is a drug-free society. This is fully in line with point 12 of the political declaration adopted by the UN General Assembly last June, which also calls for the active promotion of a society free of drug abuse. We would view any change in this objective as a reason for voting against the report. Nowhere in the UN political declaration is there a reference to support for 'harm reduction' policies. Such policies leave the addicts addicted. Harm reduction is the thin edge of the wedge leading to legalisation.
The United States report suggests that legalisation there would lead to around a 100 % increase in heroin consumption and around a 50 % increase in that of cocaine.
Last June 150 countries adopted a global UN strategy to tackle the worldwide drug problem. The political declaration they adopted requires governments to implement new strategies and programmes to reduce drug demand, and new laws to counter money laundering by 2003. The report commissioned for the June conference warned that the international financial system has become a money launderer's dream, processing a large part of the estimated $200 billion worth of drugs money every year. Every means possible, including confiscation of assets, which we introduced in Ireland, must be part and parcel of an internationally agreed strategy. We fully endorse the concerns expressed by the UN declaration. In particular we highlight the view that drugs destroy lives and communities.
Our group will have to decide tomorrow on this report, on the basis of what amendments are passed by the House.
Mr President, drug addiction is a real challenge to civilisation today. More specifically, it is increasingly the young who are becoming addicted, at an ever earlier age, and the more precarious their lifestyle the greater their dependency. And the free movement of goods and capital is a veritable gift to the drug traffickers. So far, fine words by the UN or Europe on the war against drugs and all policies based on outright suppression of drugs at all costs have proved ineffective.
Faced with so vast and so complex a problem we cannot simply chant slogans or recommend middle ways. On the contrary, we must not shrink from opening up scope for further debate, experience and proposals which will point us down new and realistic roads.
Mrs d'Ancona's first report was consistent with this approach, but it was too much for some in this House, who preferred to hide behind the walls of their conviction. The second attempt has smoothed off the rough edges and simply gone along with the US conventions. The consensus rule, a veritable disease of old age in this House, has once again prevailed and we end up with the noble objective that 'the aim of anti-drugs efforts is a drug-free society.' You don't say!
Extend this theory to all areas of society and we shall have this, for example: 'the aim of the fight against violence is a non-violent society', or 'the aim of the fight against stupidity is a society without imbeciles'. Brilliant! You will agree with me that there is still a long way to go.
But the report acknowledges the need for an independent, scientific, objective and rigorous study of the US conventions on drugs, to update and complete them. A study of this kind must draw on the views and suggestions of people on the ground; it must be conducted with no holds barred and with a political courage which is all too often lacking.
For my part, I have three specific suggestions. First and foremost, we must abandon laws which punish the user as severely as the trafficker and we must move resolutely towards decriminalising drug use. We must give priority to preventing the risks, by strengthening structures for counselling and treatment and not forgetting the related social issues.
And we must step up the fight against the big international traffickers by greater international cooperation and by doing away with tax havens, which only serve as centres for laundering the proceeds of drug and other illegal trafficking or allow speculators to avoid taxation.
Finally, if the objective truly is to combat drugs, public health and education budgets must be increased to meet the challenge.
Mr President, I can be brief in commenting on Mrs d'Ancona's recommendations. In some respects these are very good, for example the wide-angled approach and the fact that there is scope for local and regional experiments. In a number of other respects, and regrettably there are many of them, it is very obviously a compromise compared with the draft recommendation of 1996, as Mrs d'Ancona herself admits.
I hope that this debate and subsequent debates will persuade both those for and against to abandon their ideologically entrenched positions, because otherwise this debate in Parliament is likely to become an exercise in repetition. We believe the debate is important with a view to local and regional experiments. I am convinced that the answers to future policy on drugs will be found in all those towns and villages, not only in the Netherlands but in Europe as a whole, where people are looking for careful and controlled solutions to the problems which we all acknowledge. The solution will come from the bottom up, not at European level and not at national level, but as a result of these local and regional experiments.
Mr President, my apologies to our rapporteur, who is a well-loved member of the House. There are some interesting things in her report, but also things which are unacceptable. As Mrs Pailler said, there are references to a 'drug-free society', which is absurd. There is also the fact that these interesting things tackle a marginal facet of the drugs problem but not the root of the problem, namely the reality that this huge trade accounts for 8 % of world GDP; there is the power of this international mafia which is corrupting our police forces, our magistrates, our journalists, our economies, by pouring dirty money into sectors of the economy which are healthy. There is all that, and on all that the report says nothing.
This House is not prepared to face up to reality. The international conventions of the United Nations have been in existence for thirty years and for thirty years, year on year, we have seen a rise in the consumption of drugs. Mr Andrews made the point that this year alone there has been a recorded increase of 50 % in heroin use, and so it goes on. The European Parliament does not want to know about all that. We are hiding behind an absurdity.
Mr President, an attempt to shut the stable door after the horse has bolted, that is how Mr Wiebenga described the proposal for a recommendation we are debating today, and he is right. The UNGASS Special Session took place last spring, so one wonders at whom the recommendations of this report are in fact targeted.
More important still: what exactly is the recommendation recommending? It seems to me to be pretty neutral stuff. To my mind a few changes are needed here and there, as proposed by Mrs Lindholm and the PPE Group. But even so I wonder what the point of the report is. No new views are put forward. The recommendations are not actually directed at anyone in particular. It is apparent, from the large number of amendments which have been put down, that other people are dissatisfied too.
In short, all this report does is cause irritation, and I think it was pointless putting it before the House again.
Another point of irritation is part B, the explanatory statement contained in the d'Ancona report. Now that the recommendations have been drastically altered, the explanatory statement makes no sense. It seems to me obvious that it has to be revised. The majority of Parliament seems not to share Mrs d'Ancona's political view. It seems to me that she can draw her conclusions from that.
What Mrs d'Ancona said just now about the legal-moral approach as opposed to the medical approach seems to me to be a false comparison which clouds the issue. The experience of delinquents who instead of serving out their time are forced to kick their habit tells a different story. Serious addicts previously at death's door are brought back to life and can contemplate a future. We cannot and must not give up on these people. So 'harm reduction' is not the answer, any more than free heroin is. Just take a look at last Saturday's Nieuwe Rotterdamse Courant .
I was against including this report on the agenda. Including it when there is nothing much of substance in it does nothing to enhance our image as a serious parliament.
Mr President, first of all I must pay tribute to the spirit of consultation and dialogue shown by the rapporteur. Throughout the slow process culminating in this report we are discussing today, she has shown herself to be very much open to dialogue.
Knowing where she herself stands, we can appreciate the effort she has had to make in putting together a text for us which pulls together the threads of so many and so passionately held controversial views, which have to be considered in the drafting of a policy on drugs.
Conscious of the wide differences which separate us, she opted for a policy of a little at a time, gambling that despite our differences in thinking we would manage to agree on a number of moves forward which would enable the damage done by certain drugs to be reduced: reduction of the risks and of demand, social measures to support this, entitlement to medical support and, above all, support for a number of pilot experiments.
Speaking for myself, I approved of her approach even though, obviously, I am far from happy with the result. But I think it is unfortunate that the concessions have been all in one direction and that some of the amendments tabled and voted on in committee upset the balance which Hedy d'Ancona was seeking. I am not referring here to the numerous amendments tabled in the plenary.
So what exactly is the position? On the one hand the advocates of a restrictive policy argue in favour of a drug-free society, but offer no new suggestions on how to achieve it, other than following unflinchingly the policy we have at present even though everyone acknowledges that it has failed. And to prevent any departure from this line, to block any form of new experiment, they endlessly hold forth about compliance with the UN conventions which are so ill-adapted to present-day society that very few countries are able to apply them. That leads to a truly surreal and unhealthy mismatch between what the laws of the Member States say and the way in which they are implemented.
Ah, the utopian dream of a drug-free society! I had it in mind to make a few ironic comments, but Mrs Pailler took the words out of my mouth in exactly the terms I would have used. So I will let that pass, but if this slogan had merely been unrealistic, utopian, it would be less of a problem; in the event, I regard it as frankly dangerous. Nurturing false hopes in the public mind, foisting on them false remedies which will resolve nothing, will further fuel scepticism about the impotence of political action and promises which are not kept.
What are we asking for, in the face of these people who so confidently argue in favour of retaining the status quo? We want it to be possible to explore other avenues which have produced encouraging results, where these have been tried. And the UN conventions must not impede and prevent such exploration. Mrs d'Ancona said again that harmonisation is not possible at present. So there is no question of imposing rules on a state which does not wish to implement them. And if our Swedish colleagues are happy with their policy, let them continue with it. No one wants to stop them. We just want them to accept that we may not all think the same way. All we want is a calm debate based on impartial considerations, without arbitrary edicts and without anathema. Surely that is not too much to ask?
I agree with Mr Blokland that, in terms of principle, it was a mistake to refer this report back to committee. Hedy d'Ancona's earlier rallying cries for the legalisation of cannabis and the authorisation of heroin maintenance treatment have, however, been silenced, and we have before us a set of recommendations which are in line with the PPE Group's fundamental approach to narcotics. Our group's coordinated stance has contributed towards this acceptable result. Combating drugs is unequivocally the issue. The question is how we do it.
I am not too happy about centralising the management of rehabilitation and therapy for addicts. We do not need a supranational approach to matters which can equally well be handled at the local level. The EU should restrict itself to things that it alone can do effectively: working with Europol, coordinating policy on border checks, etc. European cooperation is a unique instrument when it comes to fighting international crime. I am not so sure about its place on our city streets, in drugs ghettos and treatment centres.
We all deplore the damage done by drugs and wish to limit the suffering caused. The details of how this should be done remain to be defined. The concept of harm reduction has been marred by the failures of some programmes to break addicts' dependency. The PPE Group and I have therefore tabled a number of amendments designed to tighten the supervision of harm reduction programmes and introduce stricter regulatory provisions. Drug abusers need therapy, education, and social back-up if they are to overcome their misery and appreciate that there is more to life than drugs. The UN's Convention on the Rights of the Child grants children the right to a drug-free life and we in the EU would be well advised to adopt as our own the drugs policy objectives outlined by the UN in June.
Mrs d'Ancona's report is not perfect, but I would nonetheless congratulate her and commend her stamina. It is in our mutual interest to find out more about one another's methods. We can then select those that are working and set about solving the problems.
Mr President, it is useless to take the moral high ground when debating about drugs. The drugs scourge has many sides to it but it is, above all, about wasted lives and human suffering. It requires more than an ideological straight- jacket; it requires policies that achieve results.
The d'Ancona report was written in this spirit. It calls on the Member States to make it possible for authorities at different levels to engage in new, innovative, results-oriented approaches. We support this message because we feel that no policy should simply be ruled out. The drugs problems requires pragmatism and an open mind. I therefore prefer the approach of Sir Jack Stewart-Clark to that of Mr Blokland.
Of course across the new Member States the approaches to drugs are different. This creates problems of its own, not least in the form of drug tourism. In an ideal world we would have harmonisation of legislation. The d'Ancona report is realistic in this regard - we only have to listen to this debate here. It recognises that harmonisation is premature and instead calls for concrete and enhanced cooperation between the authorities at national, regional and urban levels. This is necessary to settle contention between the Member States as a result of different policies. It will also help to promote a better understanding of which policies are effective and under which conditions. This surely will be one of the founding blocks of an effective European drugs policy.
In practice we might find that our experiences of which policies work are not so different from one another. I was in Sweden and I do not see that in practice the police in Sweden are doing things much differently from what is done in Holland.
Here the d'Ancona report touches another sore point: it calls for an end to the gap that exists between the policy that is preached and the one that is implemented. Let us end the hypocrisy between the law and practice. The legal instruments that are at our disposal must be adapted to the new reality. The UN General Assembly on Drugs held in July 1998 could have been an opportunity to address the most severe discrepancies between legislation and implementation, as well as incorporating in the Convention the recent developments on the drug scene. That is why I prefer the human approach of Mrs d'Ancona's report to the ideological approach which I still hear too much in this Hemicycle.
Mr President, I too would like to congratulate Mrs d'Ancona on her attempt to try and bring about a consensus in the House with regard to what is a very difficult subject, on which there are many divergent viewpoints and opinions in this Parliament.
However, Parliament is acting a bit like a political eunuch, because we are talking and making recommendations about a UN extraordinary session on drugs that has already occurred. Bearing that in mind, as well as the comments made by other Members, it is important that a certain number of key factors are laid down so that the public can understand what we are about within this Parliament.
Firstly, we are in favour of protection of the people of the European Union. Secondly, we are in favour of helping the people around the world who are dependent on growing drug crops because of the economic conditions in their own countries. Thirdly, we are in favour of ensuring that we can give the best education and the best tools of knowledge to our young people to guarantee that they can make informed decisions about their own personal lifestyle. Fourthly, we are in favour of getting rid of useless and wasted ideologies and, in particular, we are there to take a political stance and a visionary outlook with regard to how best we can help everybody to live within a drug-free society.
It is not a perfect solution, it may not be totally achievable. But if we allow ourselves to be complacent and say that we can accept a certain percentage of drug addiction, then we have already lost the battle. We should strive for the best possible Utopian ideal and work towards that.
Mr President, I found the climate in this House fascinating last time this report came up. One thing was blatantly clear, namely that we were miles away from any serious commitment to harmonisation. The drugs debate generated more heat and talk than any other I can remember - bar the discussion on our own allowances and benefits.
A lot has been said about Sweden's attitude to the whole issue, so perhaps I might pass on one interesting result from a survey published last week of young people in their early teens. The numbers experimenting with drugs turned out to be on the decrease. That this was so had nothing to do with moralising crusades, but was rather the result of massive investment in outreach work in the areas of our towns and cities where marginalisation is at its worst. What better demonstration could there be of the need to proceed with pragmatism, particularly when dealing with our young people - who primarily crave a helping hand.
We should also be looking at how to give shape to a restrictive, as opposed to a repressive policy approach.
Mr President, the world community has given out a clear signal as to what it expects of drugs policy. We now have the three UN drugs conventions, plus the political position taken at the New York meeting from 8 to 11 June this year. Under the 1989 UN Convention on the Rights of the Child, the community of nations - including the EU and its Member States - undertook, in Article 33, to protect children from illegal drugs and involvement in unlawful production and distribution
Today, 5 October, is International Children's Day. We all share responsibility for ensuring compliance with the conventions our Member States have ratified. I therefore urge the House to vote against any amendments and recommendations which violate the Convention on the Rights of the Child. Otherwise we will be running counter to the goal of a drug-free society.
Mr President, ladies and gentlemen, in the debate we have been engaged in for months and, so far as I have followed it, in today's debate too, Members seem less concerned with how to tackle prevention and rehabilitation most effectively than with trying to show that their opinion or the strategy being pursued in their country is better than that in another country.
What does this endless debate teach us? Firstly, there is no royal road to combating the drugs problem. At any rate, there is nobody either in the House or outside it who can say: I have found a way to tackle both the prevention and rehabilitation problem. I do not know anybody who can do that.
Secondly, that means that whatever the different approaches we take to combating drugs, one thing remains certain: that we are helpless and at a loss here because none of the many different attempts that have been made has managed effectively to combat this phenomenon. We really have to take that on board and then, in my view, we must draw the same conclusion as Mrs d'Ancona. Basically it goes like this: taking account of the historical background of the various societies in the various countries, taking account of their special cultural features, taking account of the different national structures - because the medical system can differ widely from country to country - we must, to put it in simple terms, obtain results that are country-specific. I am not suggesting that the Netherlands is doing anything dishonourable, or Sweden either. There are two opposite poles in the debate and the two countries take very different approaches. Both have the same problems.
We should respect both approaches because both countries are trying just as hard. Yet we should also stop pretending there can be any meaning in a debate in which one country tries to convince the other that its approach is the better one. That is why Mrs d'Ancona endeavoured, after a lengthy debate, to put forward a compromise proposal in which she says: I have my own position - and she has described it better than I could - but within the framework of my position there is room for all sorts of different approaches, each of which should be regarded as of equal value, rather than pretending one is better or worse than another. I regard that as an excellent means of attempting to reach at least a minimum consensus. On behalf of the Group of the Party of European Socialists, I therefore thank Mrs d'Ancona for her report, in which she at least attempts to bring about a consensus, even if it represents the lowest common denominator.
Mr President, ladies and gentlemen, the consumption of drugs, not just in Europe but everywhere, is rising sharply. I believe we all share the same aim: to protect young people and society as a whole as best we can against drugs and drug consumption. We are also agreed that we can only combat drugs with a package of measures and that we need to establish a balance between prevention, repression, treatment and rehabilitation. Anyone who disregards this balance - as Mrs d'Ancona did in her first report in which she called for the decriminalisation of drug consumption and the free sale of cannabis products and heroin on production of a medical certificate, must accept the consequences. That report was rightly referred back to committee.
Today's report reflects a different approach. It tries to establish this balance. It incorporates much of what our drugs expert, Sir Jack Stewart-Clark, proposed and lays great emphasis on the social aspect. This report can therefore be supported.
But what I find most striking is that amendments have once again been tabled that attempt seriously to disturb that balance and to talk this Parliament into legalising drugs. That is quite unacceptable! What we need for the future is for people to realise that prevention will protect. So let me ask you to support prevention: drugs-free schools for children, for society, but severe punishment for dealers, and aid to help dependent youngsters to get off drugs. Our only chance to achieve a drugs-free society, a drugs-free life, is by establishing a balance between these three measures.
Mr President, Parliament's image will have been enhanced by the decision, supported by my group, to refer this report back to committee. Our proclaimed goal is now a drug-free society. I cannot, however, endorse all the recommendations. Some of the points I would wish to make have been covered by Jan Andersson.
This debate is highly polarised. It is being claimed that those who back my kind of policy cannot simultaneously advocate harm reduction. I disagree; there must be some misunderstanding here. I too want to mitigate suffering, and references to Trojan Horses are misplaced in my view.
People say that our prisons are in the state they are in because of our narcotics policies. I maintain that it is our policy on crime that is wrong. Finland has proportionately fewer prisons than many other countries, yet it takes a tough approach to crime. It is possible to reconcile the two objectives. The Council of Europe would be well advised to address the whole area of crime and punishment in an effort to rectify the situation. A much better option is to provide people with improved social and health care facilities.
Mr President, I would ask for your understanding. I do not want to delay the proceedings, but both Mr Pirker and Mrs Thors got the facts wrong in their statements. The report was not referred back by the plenary; instead I asked, on behalf of the Group of the Party of European Socialists, for it to be taken back from plenary to the committee. That is a rather different matter. Members keep implying that the House said: we don't want this rubbish. The fact is that Mrs d'Ancona requested me to withdraw the report so as to give us an opportunity to negotiate compromises. That is a considerable difference!
Let us not split hairs, Mr President.
You should not argue in this way. I used a word that covers both the situations you referred to. Återremiss in Swedish means cases where it is asked that something is taken back and it is then taken back to the preparatory body.
Mr President, the real truth is that the report was sent back to committee because the British Labour Group - the single biggest part of the Socialist Group - was going to vote against it. It was under instructions from the British Home Secretary whose son had just been done for drug dealing and it was embarrassing for it to support the report. Mrs d'Ancona's original report was a very good report. This, unfortunately, is not so good although there are some good things in it.
There is a sweet smell of hypocrisy in this Chamber tonight which mingles with the smell of a drug outside - a drug called tobacco which kills half a million Europeans each year. This Parliament cannot even stop people smoking in areas where they are not meant to smoke, such as right outside this Chamber. Instead it tries to water down a sensible policy which Mrs d'Ancona put forward on drugs. I know that many British Labour Members have in the past smoked dope and some of them still do. But they will all vote against it because of the hypocrisy that is prevalent in this Chamber.
We need a sensible policy on the decriminalization of cannabis, as they have in Holland, in Australia and in many parts of the world. Then we could deal much more effectively with the real problem of hard drugs and the young might take us seriously.
Mr President, I think the fact that we have Mrs d'Ancona's report here in its present form is a major step forward. In any event, the fact that it states a few clear principles will attract interest in my country. For example, the principle of a drug-free society, 'life without drugs', is one of the principles stated: limiting demand, greater emphasis on implementing laws and international agreements. In other words, this means abandoning the policy of tolerance. I have the feeling that ideas like 'the tolerant society', which I used to read of in liberal party manifestos, have quietly died the death as far as drugs policy is concerned. And I think this is most important because drugs are a major nuisance both to the user and to the people around him, especially, as we all know, amongst those who are at the bottom of the social pile. And I think it goes without saying that, at a given point, Social Democrats and Christian Democrats should agree on an issue such as this, because it is surely our first guiding principle to combat suffering amongst those who are the most vulnerable.
And I find it quite proper that a drug-free society should be held up as an ideal. I am very surprised that this ideal is rejected by some, as if the ambition of full employment, the ambition to eliminate poverty, the ambition of a society where right prevails and imbeciles are kept out of Parliament, are not also ideals which we should pursue with vigour. So I think it is splendid to have this report. It is a compromise, but fortunately it does outline a policy, and that is what matters.
Mr President, Mrs d'Ancona has produced a thorough report on this subject. This second report is clearly a more rational, more composed and, above all, more constructive one than its predecessor. I believe that the long and stormy parliamentary debate on Mrs d'Ancona's reports has strengthened the view of most that the battle against drugs cannot be won by proposing that the harmonisation of EU Member States' drug laws should be achieved merely in terms of a liberal approach to the drugs problem. We are all, in our own way, victims of drug abuse.
The fight against drugs in the Member States of the Community must be an active, not a reactive, one. Simply focusing on the control of problems that are the result of drug abuse is not the right approach. The debate on synthetic drugs has shown that the EU should be giving special attention to educational programmes for children and young people. The fight against the various designer drugs used by young people, such as ecstasy, is the only way to make it difficult for people to get hold of drugs. We urgently need to develop and enhance systems for sharing information among the relevant authorities and setting up joint databases for the registration of new narcotic substances, with the help of EU funding.
I would finally like to point out that the opinions being expressed in the gallery are, to my mind, out of order, Mr President.
Mr President, ladies and gentlemen, I welcome our return to the subject of drug addiction this evening, especially since no miracle solutions are being put forward: drug addiction cannot be overcome with a magic wand! No solution can be found that transports us immediately, overnight, into a drug-free society. We have a good deal of hard work ahead of us: not just the European Parliament, but all the Member States too must commit themselves to a global strategy - as was stressed at the last UN General Assembly - a strategy which calls on us to opt above all for the prevention route and attempt to reduce the demand for drugs in our Community, providing information and education, in the knowledge that synthetic drugs are a major risk.
Prevention is not enough. Young people who are travelling through the tunnel of death, the tunnel of drugs, need above all to be cured, not only with a view to damage limitation, but in the knowledge that the voluntary sector has a wealth of experience of working in a spirit of solidarity. Therapeutic communities have brought many youngsters back to life. Prevention and cure go hand-in-hand with rehabilitation, reintegration and finally repressive policies, not just against small-scale trafficking but primarily against large-scale trafficking in hard drugs. In attempting to lance this boil, priority must be given to the issue of banking secrecy, because enormous and lethal flows of money are passing through the legal economy. The European Parliament should turn its attention to this problem in the first instance.
Mr President, I read Mrs d'Ancona's revised report with interest. Today's debate has been very stimulating. Drugs policy is an area where the European Parliament, the Council of Ministers and the Commission have been cooperating closely and fruitfully for several years now. We have organised some important conferences together and the exchange of information between us has been good. Last summer, representatives from the European Parliament were included in the Commission's delegation to the United Nations General Assembly special session on drugs. Like Mrs d'Ancona, I look forward to more of this effective cooperation in the future.
As I have said many times before, and cannot repeat enough, cooperation is the bedrock upon which to pursue a constructive and focused dialogue on the central issues of drugs policy. Past evidence of this is the way in which we collaborated to get synthetic drugs onto the political agenda. Europe emerges strengthened from such exercises, for we are seen as standing shoulder to shoulder in the battle to halt the spread of drugs. The EU's political priorities undergo adjustment, bringing them more into line with the concerns and fears of ordinary citizens.
Thanks also to our cooperative efforts, we now have a situation in which legislation and regulatory practices are similar across the EU. This is partly because the UN conventions offer a shared basis from which we all start. The Union's common rules on money laundering and chemical precursors have also had an important part to play, but we cannot afford to close our eyes to the major discrepancies still in existence as regards narcotics. Penalties for possession, dealing and trafficking vary, as do attitudes to possession for personal consumption. Views differ on whether to classify some substances as less dangerous than others. Furthermore, there are major variations in the way existing laws and regulations are applied. These differences are not irrelevant; they reflect a fundamental disagreement over the future design of drug strategies. More work needs to be done before we have a coherent European approach to narcotics policy. But let us not exaggerate the discrepancies. Otherwise we will end up devoting valuable time and energy to relatively minor issues, losing sight of the really significant ones. The problems are out there, and to resolve them we need consensus and a pooling of joint resources.
Mrs d'Ancona's report also states clearly and unequivocally that our common goal now and in the future is, and must remain, a drug-free society. I welcome that, for there is no place for ambiguity here.
Mr President, the combination of preventive and restrictive policies we see across Europe is the result of efforts extending over almost 30 years. Various methods have been tried out by different Member States at different times, but the overall conclusion certainly seems to be that preventive action and social measures are just as important as bans and restrictions.
Three things are necessary when it comes to the practical shaping of a policy for drugs: demand-reduction, access-limitation and international cooperation. These formed the foundation for the EU's five-year action plan, adopted in 1994. It is that plan which is currently being updated. The key elements are continuity and sustainability - an assessment borne out by the conclusions of the final text adopted by the UN at its special session in the summer. I am particularly pleased, therefore, to see such unequivocal commitment to the UN conventions in one of the recommendations in the d'Ancona report. A clear statement of this kind is salutary and sets the parameters for our future policy to combat drugs. We now need to fine-tune and adjust our methods of cooperation, so that we are better equipped to meet the current challenges. There is no place, however, for revolutionary change or high-risk experimentation.
Mr President, most people here today appear to agree that the emphasis should be on preventive action. The way forward is not to call for more policemen and customs officials, or to mete out harsher punishments, or to launch a merciless crackdown on drugs-linked crop production. What we need is an established framework within which to work, coupled with a willingness to shoulder social responsibility. I appreciate the fact that the rapporteur devotes space in her text to the Community's financial programme, under which funds would be made available for preventive measures to combat drug abuse. The Union has earmarked ECU 27 million over a five-year period to support preventive work in the Member States. The programme offers a unique opportunity for cooperation between government bodies and voluntary organisations. There will be scope for methodological work - devising new ways of evaluating the results of prevention strategies in the Member States, for example. The idea is to pinpoint strategies which foster a broader exchange of information and experience. I wish to say loud and clear, however, that the Community programme cannot be viewed as a source of support for experimental work in the field of drugs. Unfortunately there are occasionally some misunderstandings on this front.
By way of conclusion, let me make it clear that the task of updating the Union's action programme has only just begun. I am responsible for coordinating the Commission's contribution. A first draft should be ready around the beginning of next year. Between now and then, I will be working alongside others in the Commission on evaluating the range of measures taken over recent years in this area. As coordinating Commissioner, I am sure that there will be plenty of opportunities for me to discuss matters with Parliament, both here in the House and in committee.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Combating corruption
The next item is the report (A4-0285/98) by Mr Bontempi, on behalf of the Committee on Civil Liberties and Internal Affairs, on the Commission communication to the Council and the European Parliament on a Union policy against corruption (COM(97)0192 - C4-0273/97).
Mr President, the report which I am presenting to the House today for debate and vote relates in particular to the Commission's communication of last year setting out its proposed approach. Furthermore, in view of the many interesting developments taking place internationally to thrash out a strategy to combat corruption, the report outlines and assesses priorities, as well as identifying some urgently needed initiatives. In actual fact there are many proposals and ideas before various international bodies: concrete steps are now needed to bring them to fruition.
I should like to give a brief overall assessment of the Commission's communication, reserving the right to return later to certain aspects. The document is a good one, but it has two glaring omissions: the first relates to the lack of action even in fields for which the right of initiative lies with the Commission and is not delegated to other agents; the second - politically even more significant - lies in the fact that there is no hint of the problems, risks and possible measures relating to internal corruption in the EU institutions. Certain very high-profile cases have arisen recently - the latest being that of ECHO - and these show how necessary it is to put one's own house in order, at least in terms of rules and priorities, before giving lessons to others. The report outlines various proposals in this area, and I sense that the Commission is willing to carry this further. This very matter is, moreover, dealt with in Mr Bösch's report, which we shall be discussing tomorrow.
As far as the general picture is concerned, I would recall that alarm has grown considerably over the past three or four years. This is clear from the sensational cases which have occurred in various parts of the world - Kenya, Japan, Mexico, South Korea, the Czech Republic, Italy, Spain and France - where leaders or entire leaderships have been caught up in corruption cases. Further, it is estimated that 5 % of all direct foreign investment into the most exposed countries disappears through corruption, without counting internal corruption. We had in fact noticed the growing alarm, because even bodies which until a short while ago were afraid to utter the word corruption are now placing it at the top of their agendas. I am referring, not to be controversial but to emphasise this aspect, to the Monetary Institute, the World Bank, the OECD: all bodies which - as I said - have never previously adopted a stance, despite witnessing many and widespread cases of corruption, for example in international trade. I am very pleased that now, faced with the latest dangerous upsurge, the business community and these institutions have acknowledged the situation. In this connection, on 14 and 15 April we - the Council, Commission and Parliament - held a very interesting joint seminar on corruption in the business community, and the latter made some very important undertakings on that occasion. We are now awaiting confirmation and a follow-up.
One very important new element that I would mention here is the emergence of an NGO - Transparency International - which has been active in Berlin since 1993, fighting corruption from the perspective of the business community. I would merely list the new elements to which it has led: a European Union convention, recently approved by the Council along with the Protocol on the protection of financial interests and, above all, in December, a heavyweight OECD convention, which is perhaps the first joint act by such a large-scale forum with the express intention of combating corruption. I would also recall that the new legal base established at Amsterdam has strengthened the mechanisms available for fighting corruption. All of which shows that mechanisms do exist. I should like now to touch on a few points from the conclusion to my report, which sets out to identify the main approaches and priorities for action in this area, assuming that action will be far-reaching. It draws attention to the need to ratify these conventions, and in particular the need for the Member States and Commission to take measures against the tax deductibility of bribes - a scandalous practice still going on in our countries - and lists a whole series of measures to prevent corruption, such as transparency and the reduction of red tape, ensuring that politicians too commit themselves to fighting corruption. Judicial independence is vital but, if corruption is to be combated effectively, a moral commitment is required from citizens and - if I may say so - from institutions and politicians likewise.
Personally I believe that many Members of this House wish to be respected and not merely tolerated as politicians, and the fight against corruption is the ultimate test here.
Mr President, the Committee on Legal Affairs and Citizens' Rights has highlighted five measures which either already existed or are to be introduced to tackle and remove corruption. In particular, the Legal Affairs Committee would like the Commission to bring forward legislation to extend the scope of the existing money laundering directive to cover criminal activities such as corruption.
We would also like the Commission to name explicitly those Member States which permit tax deductions for the bribery of foreign officials, so that the tax-deductibility of bribes paid to such officials can be abolished.
We would also like the Commission to bring forward legislation to clarify the conditions of access for tenderers to public procurement procedures, with the aim of eliminating any person convicted of corruption from participating in these procedures in future.
We would also like the Commission to study the criteria which would enable steps to be taken to establish a comprehensive system to blacklist rogue undertakings and exclude them from competing for or being awarded future contracts and subsidies, and to alert third parties to possible risks in conducting business with such undertakings. Clear criteria for inclusion on such a blacklist, and appropriate appeal procedures should be established by the Commission.
Finally, the Legal Affairs Committee believes that all competitors for specific projects should give a written undertaking that they will not use bribery to obtain a contract for public procurement. We believe this is worthy of further attention. While we understand that the Member States have the remit in terms of criminal law, these are five measures we would like to see the Commission introduce at European Union level.
Mr President, first let me thank Mr Bontempi for his good report and for incorporating many of our suggestions in it. On the question of corruption the Commission might be well advised to put its own house in order first, before lecturing others. That was the main point we made when the Committee on Budgetary Control adopted its opinion on the Bontempi report on 21 October 1997, i.e. nearly a year ago.
We noted at the time that the Commission's communication on an EU policy to fight corruption does indeed contain much that is true and worth considering, but that it does not address the question of corruption within the Commission and the other EU institutions. To be quite frank, this aspect of the matter was simply suppressed.
Now it has been under intense discussion for days if not weeks. That confirms how right Parliament was to defer the discharge to the Commission this spring. At the time we made two crucial demands: firstly, that Parliament be kept regularly informed of all ongoing internal investigations into cases where EU officials might be involved in fraud and corruption and, secondly, that the appropriate judicial authorities be informed rapidly and fully of any suspected cases.
Regrettably we note that these conditions have still not been satisfied. People are getting worked up about particular cases just now, but what is far more serious is that we do not have a reliable overview of the scale, nature and results of the suspected internal cases investigated by the Commission. All we have is a number: 27 cases which may well also involve Commission officials are currently under investigation. Yet the Commission almost systematically denies us any access to the relevant reports. We have not even been given a list of the cases.
Unless this situation changes rapidly and radically, the Commission will not just be jeopardising its own political future, but also doing serious damage to the reputation of the European Union as a whole. And in that case it has no right at all to lecture others about the right way to fight corruption!
Mr President, ladies and gentlemen, Mr Bösch has very sensibly stated his position today in anticipation of tomorrow's debate. So I will not add any further comments to what Herbert Bösch said, given his personal commitment. We will be dealing with the matter in depth tomorrow.
But there is one fact that is quite undisputed: corruption is a phenomenon that represents a huge danger to the rule of law. We must be fully aware that corruptible representatives always pave the way towards the destabilisation of a constitutional state. Be they freely elected Members, be they officials, anyone who carries government responsibility, anyone who assumes de facto government responsibility in the free economy and is susceptible or open to corruption helps destroy the cornerstone of democracy, which is transparency, the visibility of government action. This goes hand in hand with the destruction of trust in democracy, and the moment the public loses its trust in democracy, democracy is finished. That is to say that the fight against corruption is not just a fight against crime, but also a fight for the stability of the democratic institutions. We must bear that in mind when we discuss Mr Bontempi's report.
To return to what Mr Bösch said, that is why we must realise that with the European Union in its present form we have built up an organisation in which huge economic powers are amassed, in which huge financial opportunities are being created, but all within a structure that is becoming ever less transparent. It is not that I am blaming anyone here, let me make that quite clear. I would remind Mr Bösch that it was very often the Commission that supported our Parliament's calls for more transparency. The fault lies far more with the Member State governments, with the Council of the Union, which is responsible for what I have just described, i.e. the accumulation of more economic power, more financial power, without a corresponding build-up of powers of control, in particular of Parliament's powers of control.
So I say that if such an important structure as the European Union, in the form in which it now exists, transfers the powers of economic and financial action to an executive which cannot be adequately controlled, that will obviously open the door to corruption. To return therefore to what I said at the beginning, we are facing the internationalisation of economic power in Europe while national structures are still being used to combat the abuse of this economic power - which is precisely Mr Bontempi's point of departure. We need to standardise anti-corruption systems internationally with the aim - which I believe we share with the Commissioner - of eventually incorporating them in EU legislative structures. That would mean giving the EU its own margin of power and discretion in the fight against corruption, which brings us back to the Bösch report which is on tomorrow's agenda.
Mr President, ladies and gentlemen, first of all my compliments to the rapporteur, Mr Bontempi, on his report which the PPE Group will be endorsing without reservation. I think that I can seamlessly agree with Mr Schulz, who made the point that many forms of corruption which have come to light in the last ten years in various Member States of the Union have caused great alarm in public opinion and in the population in general. So without exaggeration one can speak of a crisis of values of the kind we like to evoke when we talk about democracy in Europe. A series of scandals has raised grave doubts as to the integrity of persons in high positions of responsibility in industry, government and political life. In addition to the example already quoted by Mr Bösch and Mr Schulz on the fraud surrounding the ECU 700 000 intended for humanitarian aid to former Yugoslavia, I would point to the notorious case currently going on before Belgium's Court of Cassation in connection with hundreds of millions allegedly spent by Agusta and Dassault on helicopters and aeroplanes for the Belgian armed forces. So work is needed to arrive at a final definition which will distinguish active and passive corruption from other criminal or non-criminal deals. This definition must be applicable in all Member States of the Union, jointly and severally. I do not think that this practicable definition will be enough. It is of course a necessary precondition, but more is needed. We have to have preventive and punitive measures as well. Prevention can be assured by making public tendering procedures, government procurement, trade agreements and other policy measures as transparent as possible. That is the main thing; transparency, the ability to check, the ability to measure against standards and criteria, and these supervisory mechanisms are an essential part of democracy. We should learn from the experience of Europol and UCLAF, Commissioner. So we need a Community window to look through in addition to all these conventions, international agreements, OECD codes of conduct and so on, and we are counting on the European Commission to provide us with that window.
Mr President, corruption undermines the legally constituted state and corruption threatens our democracy. On that I fully agree with Mr Schulz.
Mr President, I should like to begin by complimenting the rapporteur, Mr Bontempi, on his excellent work. One point on which I think we must all agree is that corruption is a highly destabilising factor, not only of our democratic structures but, in a more obvious way, of the free market and free competition. It seriously disrupts free competition, so that the winner is not the best bidder, the one offering the most efficient service, but the craftiest, most dishonest and most corrupt. This phenomenon deserves our attention.
In the light of this increase in corruption - clearly, corruption has existed since public institutions and government bodies were first created, in other words virtually since the world began - we must all consider whether a greater use of penalties and repression is the right response. I believe on the contrary, as the last few speakers have said, that corruption comes from within. Surely it is often the mechanisms themselves that provoke criminal behaviour and generate corruption: it is the barriers placed between commercial or economic operators and the pursuit of their business that opens the door to corruption.
I therefore welcome the acknowledgment by the rapporteur - and the Committee on Civil Liberties - that in combating corruption we must begin by reducing bureaucracy, simplifying procedures and making contracting arrangements more transparent.
Mr President, I am in favour of very firm and effective action to combat corruption and fraud. We must strengthen our common efforts by ensuring that UCLAF and Europol function optimally, we must demand that the Commission work out a common strategy for the fight against fraud, and we must ensure that this common strategy is translated into concrete initiatives. But we do not want a common prosecution service or a common criminal justice system. On the other hand, we must coordinate our action and strengthen the practical cooperation that exists between our countries. Furthermore we must be ruthless in dealing with corruption in the EU institutions. Unfortunately we are discussing an all too topical subject here. The Commission has some troublesome matters on its conscience at the moment, and that is something that does not exactly enhance the Commission's already rather tarnished image in the eyes of so many EU citizens - the image of a closed and élitist institution that looks after its own.
In this connection, I would ask the Commission to give an account of a very scandalous affair. I am thinking here of the cancellation of the Commission's selection test. One point is the general disorder that prevailed during the tests, with a lack of supervision of toilet visits and use of mobile phones. We would be right to call it corruption, when Commission staff supply the answers to selected persons taking part in the tests. I think it is disgraceful. We have a problem when we come to explain to European taxpayers that this selection test had been planned for three years and had cost ECU 12 million to hold.
Mr President, an atmosphere of outright scandal reigned when I left Portugal this weekend, after the former president of a State entity which has extensive influence in matters relating to public works had revealed practices of the most blatant corruption (so he claimed) in connection with the financing of political parties. I travelled by way of Belgium, where the news has been dominated for several weeks by the corruption scandal relating to the 'Agusta' case involving former members of government and political parties. And we go higher yet, to the portals of the European Union, and we learn that a competition involving tens of thousands of 'Eurocrat' candidates was cancelled on account of serious irregularities. We even know of rather dubious situations in connection with humanitarian aid.
There are two factors which appear inevitably to be present in the underworld of corruption: bureaucracy and an absence of transparency in decision-making. We agree overall with the rapporteur's assessment and proposals. However, in tackling the matter of contributions to political parties in the context of combating corruption, we must have the courage to call a spade a spade, to recognise that the democratic contest for power fought by political parties and politicians, given over as it is to the dictates of marketing, advertising and the use of information to manipulate voters, takes vast sums of money which are obtained, for the most part, from generous donations by powerful economic interests. These obviously do not loosen their purse strings simply out of sympathy to a particular politician, but because they expect advantages in return, what in Portugal we call 'giving a sausage in exchange for a fat pig'.
Unfortunately, we are undergoing a red- and pink-tinted phase, in which public opinion polls have become more important than beliefs for those who are supposed to govern or to offer alternatives in power. This is the so-called third version of democratic socialism which, backed by enormous funding, is sweeping through the western world, and which obviously has no interest in taking the courageous step, for instance, of banning private financing of political parties. It is as simple as that.
Member of the Commission. I have read Mr Bontempi's report on corruption with great interest. It gives us a very useful overview of the various initiatives in this area. As you know, the Union has been increasingly active in fighting corruption during the last years. In 1996 the Convention on protection of the financial interests of the Community was enlarged with the first protocol. This protocol criminalised bribery by or against national or Community officials which affects the EU budget. A further protocol adopted in 1997 criminalised laundering of the proceeds of corruption. The same year the Council also agreed on the Convention criminalising corruption affecting official duties of national or Community officials. Unfortunately, none of the instruments that I have just mentioned has as yet been ratified by any national government.
This sends a conflicting message. We all agree on the need to fight corruption, but when it comes to passing Union legislation through national parliaments the process grinds to a halt.
The Commission's communication on the fight against corruption from last year covers many areas: tax deductibility, public procurement, financial transactions, blacklisting of shady operators, civil remedies and the fight against corruption in development assistance and in the pre-accession strategy.
I will briefly review the progress achieved. The OECD Convention signed in December 1997 criminalises the bribery of foreign officials in the context of international business transactions. The Convention will probably enter into force in 1999. Most Member States have either already changed their laws or are committed to doing so. Member States should obviously change their tax laws to ensure that such kickbacks are not tax-deductible. A questionnaire has now been sent to Member States. The Commission and the Council will review progress in November.
To give you an example, disallowing tax deductibility only where there has been a conviction of a foreign official for bribery is not enough. It must be clear in tax law that only lawful expenses may offset taxable income. So it is possible that EU legislation is required, as suggested by Mr Bontempi.
As regards public procurement, it is common knowledge that transparency in the marketplace acts as a powerful brake on corruption. The Commission has pushed for more transparency concerning prices and tender conditions. We have also advocated the inclusion of specific anti-corruption measures in public procurement procedures. Tomorrow the Advisory Committee on Public Procurement will discuss how Member States may exclude companies or persons who are being investigated for involvement in organised crime. The Commission is also suggesting that Member States cooperate on these aspects.
The Vade Mecum on grant management will enter into force on 1 January 1999. The Vade Mecum provides for minimum standards for the award and monitoring of certain subsidies. The aim is to ensure more transparency, publicity and efficiency in the proceedings.
In May, the Commission launched a discussion on reform of the statutory auditing. Better audits must become a deterrent against fraud and corruption. A new committee on auditing is going to check the auditors' approach to fraud. Fraud risks must be reported by auditors and company boards.
The Commission has also looked at professional risk. Certain professions such as accountants, notaries, lawyers and auditors may be vulnerable to corruption and influence by organised crime. The Commission is currently gathering information from their representatives to gain a full picture of the risk and to pursue the reflection on the need and feasibility of establishing at Union level some basic ethical requirements.
As regards money laundering, Mr Monti intends at the beginning of 1999 to propose a stronger directive to cover several professions beyond the financial sector. Mr Bontempi sees combating corruption inside the EU institutions as an important issue. The Commission and I myself share his concern, and as you know the Council has asked all institutions to help UCLAF to conduct internal inquiries. We will come back to this tomorrow in the context of Mr Bösch's report.
However, the Commission has already been quite active on the preventive side. The sound and efficient management programme for the year 2000 aims at streamlining administration, simplifying procedures, improving transparency and reducing red tape throughout our administration. A number of supplementary steps are now being taken by my colleague, Mr Liikanen, to make sure that all decisions and management principles are carried out properly.
The Commission's own fraud fighting service, UCLAF, is also active. Its efforts are beginning to bear fruit. I have recently strengthened its independence and its organisation, and a dedicated anti-corruption cell and a legal unit have been set up. An early-warning system was put into place last year. It identifies dubious beneficiaries of Community funds who may be involved in corruption. The Commission is at present checking whether such grey- or black- listing systems could be introduced in all EU policy areas where EU funds are spent.
As regards the candidate countries, the fight against corruption is a priority in the pre-accession strategy. The accession partnerships outline the programmes and their financing. They all require progress in the fight against corruption. The Commission is currently developing two new anti-corruption actions. Within the horizontal programme for justice and home affairs, all ten candidate countries will be involved in a two-year joint project with the Council of Europe, Octopus 2, with ECU 1.5 million against corruption and organised crime. It will focus on improving investigative means, inter-agency cooperation, protection of vulnerable targets and criminalisation of corruption. Also, a new facility called a pre-ins or catch-up facility, which concerns ECU 100 million for 1998/1999, has been launched to help Bulgaria, Latvia, Lithuania, Romania and Slovakia. Among the three priority areas is the fight against corruption. Obviously, all the candidate countries must improve their record on corruption in order to fully live up to the first Copenhagen criteria. The fight against corruption is also high on the agenda for development assistance. It now constitutes an essential principle for good governance.
Concerning the ACP states, the communication on democratization, the rule of law, respect for human rights and good governance highlights the good governance concept to be followed. It proposes an action plan aimed at the protection of the financial interests of the Union. It also suggests that this be used in other areas of external assistance and cooperation.
On all these points, I am prepared to regularly brief Parliament on progress made, as requested by the rapporteur.
Thank you, Mrs Gradin.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Common fisheries policy: control system
The next item is the report (A4-0331/98) by Mr Teverson, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy (COM(98)0303 - C4-0357/98-98/0170(CNS)).
Mr President, it is always a great thrill to speak to such a full Chamber, in particular at this time of the evening. I congratulate colleagues who have turned up for what is a very serious issue.
I would like to make clear to the Commissioner that control and monitoring of the common fisheries policy has attracted a great deal of unanimity, going beyond almost any other issue which has come before the committee. It is one which we feel particularly strongly about as was shown in Mr Provan's excellent report which we debated at the last part-session.
It is clear to us as legislators involved in the fishing industry and the fishermen themselves that this is a common policy. And if we say it is a common policy then there is an expectation that we will have the same rules throughout Community seas, equal enforcement across those seas and similar penalties for wrongdoers throughout the European Union. That would be a just and acceptable common policy.
It is, however, equally clear that we do not have that at the present moment. So as a committee we very much welcome the Commission proposals to tighten up control and monitoring of this particular policy. Having welcomed that report, I would say that we still found areas that were wanting and areas that could still be strengthened. These are areas which the Council of Ministers should strengthen when it makes its decisions later this month.
What are these? Firstly, there is the issue of Community inspectors. We are very aware that much of their time recently has been taken up with the tuna fleet, with NAFO and with many other areas of Community involvement in the fishing industry. But their core task is making sure that the common fisheries policy is working properly. Clearly that is not happening. So we are saying to the Commission that not only are we asking it to implement its own proposals to strengthen those EU inspectors but also to increase their powers to those of national inspectors. They should not be mere observers but should be able to take initiatives so that all EU fishermen can be assured that rules are being enforced equally.
The report also says that the way to enforce the fisheries policy must be primarily through landings and what happens subsequently through the supply chain. That is the way to bring pressure to ensure that these rules work and are enforced. We are saying in this report that there should be a legal liability - not just paperwork as in the Commission proposal - that flows down through the supply chain so that people who knowingly sell or transport illegal fish - whether they are undersized or out of quota - also take legal responsibility. At that point we will start to have a real tightening up of this policy.
What else do we need? We need better information. When cooperation between Member States increases we must have a proper exchange of information so that prosecutions can take place in a straightforward manner by national jurisdictions with information supplied by the Member States. This will expand and increase the powers asked for by the Commission.
Mrs Fraga has brought forward the idea that we must make sure that third countries dealing with fish products in Community waters and landing in Community waters are treated in exactly the same way as our own fleets. It is a matter of justice and equity.
We have a great opportunity here. I know that the Commission is very much in favour of strengthening control and monitoring. We have an annual report that needs to compare like with like and make sure that we can assess what is going on. We are fully behind you and ask you to strengthen the proposals through amendments and make sure that the Council of Ministers later this month passes a regulation that has backbone to ensure that there is equity so that everyone can at last have confidence in this common policy.
Mr President, Commissioner, there has been a sharp increase in deep-sea fishing capacity of late. The trend towards the consumption of frozen fish has had a bearing here; probably it has not been possible to keep pace with the equivalent increase in aquaculture, although aquaculture is responding satisfactorily to a certain growth in the market. Demand for fish is high. There is no doubt that the proposals contained in Regulation No 2847/93 go a long way: simplifying the procedures, conducting more meticulous checks before and after landing, and using electronic devices. We endorse these proposals, and are likewise convinced that those being made by the Committee on Fisheries, involving inspectors, will lead to a more responsible attitude on the part of governments.
There is however a broader issue here, which is beyond our control, namely that of international conventions and how to ensure that the fishing industry really does act responsibly. Regarding international conventions, we are concerned that the agreement on deep-sea species to which we ourselves signed up - both the committee and the European Union - has been ratified by only 18 countries. This is a major political weakness: we have done our best, but many countries reject such agreements. We are likewise convinced that the protocol on responsible fisheries, proposed by the WWF, would be a solution, but not all countries accept it. The FAO code of conduct could be an extremely useful measure in respect of surplus capacity - and in the long term, surplus capacity is a very serious problem for shipowners. In short, what is needed is an international framework of reference, enabling us to do our job properly and extend our activities to international level. Moreover, this argument applies not only to fishing effort but also to broader issues concerning fisheries. Thus I agree on the need to go the extra mile to comply in full with Directives 96/61 and 91/676, the latter on nitrates, the former on preventing and combating pollution. After all, both of these aspects have a direct impact on the environmental balance. Without a doubt, however, a good deal of innovative research is required to devise new and more selective types of fishing gear. In this context, satellite monitoring has an important role to play, and we are all in favour of it, but selective gear is also important.
Although the multiannual guidance programme sets out certain important aims, the Member States must abide by these aims whilst at the same time carrying forward research. For example, experiments performed with netting, square mesh and other selective gear have led to significant findings. So have experiments carried out in the English Channel with technical gear for catching shellfish. In short, the fisheries policy is operating in a range of areas, and control and monitoring are crucial. This draft regulation is welcome, but clearly everything possible must be done to make fishermen themselves adopt a responsible attitude, since they are the main players in an environmentally friendly fisheries policy.
Mr President, I think the Commissioner recognises the fact, and in the Commission's proposals it is very clear, that along with common regulation we need common control, and that really ultimately means common penalties. Robin Teverson and I have been working very closely together on this issue over the last months. It is significant that Parliament is discussing control measures two months running and it shows the importance attached to this issue by the Committee on Fisheries and by Parliament.
Last month the report went through unanimously. That was a very important issue too. This report is really putting flesh on the bones of what we discussed last month.
It is important, when we make regulations, that we make sure that they are applied properly. Regulations need to follow through not only the catching industry, as Robin Teverson stated in this report, but right through to the retailers: right through the processors and right through to the retailers.
A number of us were very impressed when we visited Norway a couple of years ago and saw their regulatory system: simple, unbureaucratic and supported by the fishermen. That is what we have to try to achieve within the European Union. We do not want too much bureaucracy.
I have to say that there are a couple of amendments in this report, supported by the Green Group, which we in the EPP Group will probably not support when it comes to the vote tomorrow. That is not to say we are against control, it is only that we are against an extra layer of bureaucracy. We would rather see the control mechanisms from the bottom up, rather than from the top down. We need the fishermen's support, we need to ensure that the programmes work properly, and that means local control with the fishermen's involvement rather than too much heavy bureaucracy.
Mr President, I wish to begin by congratulating Mr Teverson on the presentation of a very fine report, which I welcome. It is a comprehensive and thorough report, containing many innovative proposals and, indeed, amendments.
I agree that there should be, as a matter of priority, intensified inspection and surveillance of vessels against which regional or international fisheries organisations have taken measures of any kind. This will put pressure, in particular, on those who repeatedly offend with impunity.
The standardisation of engine-house power and tonnage across the Community is long overdue. There are too many grey areas. In order for control systems to be fully effective, monitoring effort must be measurable, comparable and transparent between the Commission and Member States, and between the Member States themselves. There has to be harmonisation and it must come as quickly as possible.
I also agree that procedures must be adopted to ensure that comparable penalties are imposed for comparable infringements across the Community. It is essential to ensure accurate verification and recording of trans-shipments and landings.
However laudable all of these proposals of the European Union are, they will come to nothing unless there are adequate national inspectors on the ground. Irish and UK fishermen claim to be the most controlled fleet sectors in the Union, and that need for evidence of inspectors on the ground applies to all of us. However, when we look to the antics of quota-hoppers and see the hostility of fishermen and other companies challenging TV crews, we can hardly be surprised if both Irish and British fishermen have serious questions.
Mr President, Commissioner, ladies and gentlemen, this proposal attempts to improve the control system for the common fisheries policy, with a view to making it more responsible and to conserving stocks. This is apparent in the amendments relating to the more reliable measurement and comparison of vessels' engine power and tonnage and to harmonising penalties and inspection procedures. However, it is equally apparent that these more onerous requirements and procedures are not accompanied by increased funding which, bearing mind that this relates to a common policy, can no longer continue to be borne almost entirely by the Member States.
It is also clear that the control exercised over Community vessels may well continue to be much more stringent than over third-country vessels. It is quite possible that even in Community waters and/or ports a balance may not exist, while quite considerable differences could well exist in other places. The lack of funding and absence of equal treatment between vessels of different origin could give rise to suspicion and cause the regulation to be less efficiently and transparently implemented than is desirable and possible.
I would like to take advantage of Commissioner Gradin's presence here to request her to clarify her own position and that of the Commission regarding the amendments proposed in the Teverson report.
Mr President, all the speakers before me seem to agree on the need to improve, through this regulation, the control and monitoring of the common fisheries policy, and hence the fisheries situation in general. I wish to say, on behalf of the Green Group, that we endorse the spirit of the Commission's amending regulation, but we also agree with the amendments put forward by Parliament's Committee on Fisheries. We believe that all the amendments should be adopted, obviously including those - and I turn here to Mr Provan - tabled by our group, which we think are especially relevant in terms of improving controls and monitoring. It is true to say that Amendment No 8 refers to a convention so far signed by only 18 countries, but it is a good thing for the Community to be in the vanguard of such developments, in the hope that they may spread throughout the world.
Mr President, my interest in fish goes back a long time - longer than anyone in this Parliament - to 1975.
I remember when we had no common fisheries policy. When we got it we all thought that we would have inspectors who would have the powers of national inspectors in any port, any place in the whole of our association, before it was called the European Union. At last , in Mr Teverson's report, we have this very proposal that was envisaged from the word 'go', namely that inspectors will have the right to make observation visits without notice to vessels, sites, documents, to every aspect. For that reason I really welcome this report from the Commission and from Mr Teverson.
We must have a system that is seen to be fair. I liked the word in the explanatory statement about trust. Fishermen are always suspicious and trust is important. Unless the system is seen to be fair to all they will never have trust and it will never really work.
The UK has many faults, failure to support decommissioning and many other things, but Spain has faults too. For many years some of the fishery inspectors of Spain lived in Madrid. We have seen films on television showing under-sized fish on sale in supermarkets in Spain. To be fair to Spain, Britain does nothing about it; it just lets the situation continue.
At last we have a proposal to try and be even-handed on penalties and inspection. I really welcome that and the linking of landings, and all the difficulties with trans-shipment.
There is a proposal to amalgamate fish and agriculture. All fishing interests oppose this, the chairmen of the Committee on Fisheries and the Committee on Agriculture and Rural Development are against it. We have taken 10 years to get a common policy. How dare anybody suggest that farmers are the best people to decide about this vital industry!
At the last part-session we discussed ways of improving the implementation of the common fisheries policy and, in approving the Provan report, stressed the essential part which monitoring had to play in it. Today we are debating the amendment of the regulation on the control system.
As amended in the Committee on Fisheries, Mr Teverson's report contains conflicting provisions. Amendment No 1, tabled by the Committee on Fisheries, conflicts with Amendments Nos 8, 9 and 10 adopted in committee with the backing of the rapporteur. Amendment No 1 says that if a system of monitoring is to be fully effective, fishing effort and results must be measurable and verifiable. Amendments Nos 8, 9 and 10 require skippers to record in their logbook the species and quantities of fish discarded, something which is not only an additional constraint but also totally unworkable.
How can one check that this logbook is correct? It is quite simply impossible. If this measure were to be adopted, fishermen might well reject the whole of the inspection process. Efforts to introduce measures which are unrealistic, uncheckable and which carry penalties can only undermine the credibility of the inspection system. For this reason, our group will oppose the adoption of these amendments.
Admittedly, the problem of discards is a very real one and we are all aware of it, since the Committee on Fisheries is currently drafting an own-initiative report on the matter to be presented to the House shortly. Other, truly effective ways must be found of limiting discards, which have been blamed for the decline in stocks of certain fish species and which rob us of a valuable source of protein.
We are, however, fully behind the rapporteur in her proposals to harmonise penalties. Fishermen are in no way hostile to inspections, quite the contrary, provided they know they are fair - fair between Member States, and fair between themselves and non-Union countries. A good system of inspection must also be simple, easily implemented and not cumbersome, and it must discourage fraudsters.
So it should be possible, Mr President, to make a marked improvement in the monitoring process without adding to Community bureaucracy, but by encouraging exchanges between national inspectors, stepping up checks on non-Union countries and making use of professional expertise.
Mr President, Commissioner, this new proposal for a regulation represents the practical implementation of the European Commission's communication amending the regulation establishing a control system applicable to the common fisheries policy, which we discussed here in the House in September. We must finally remove some of the weaknesses of the current policy for monitoring fisheries. That means simplifying the keeping of logbooks in which catches are recorded, more stringent monitoring of landings of catches, careful registration of fisheries products from the catch to the final marketing stage, Commission access to Member State databases, more careful monitoring of fishing vessels flying the flag of a third country and the possibility of inspections without prior notice by Community inspectors in the Member States.
This is a whole package of measures, which we have long called for in the European Parliament. Now they are to be implemented. That is why we note today's proposal for a regulation from the Commission with satisfaction. However, in my view a wide range of problems remains unresolved. This includes, in particular, the question of a uniform list of penalties for the entire Community. The penalties applied for infringing the control rules differ from country to country - indeed too much so. The question of how to measure engine power has not been finally resolved either.
So today's proposal will not be the last amendment of the original proposal, particularly since some very important suggestions were not incorporated, such as involving the fishermen themselves more closely in the monitoring policy - which should, after all, be a matter of course. Yet we have made quite good headway. So I thank the rapporteur for his constructive and important report and ask you to endorse it.
Mr President, I would like to thank Mr Teverson for the effort he has made in his report to again identify the main weak spots in the Community control policy and, in particular, the lack of harmonised standards on infringements, inspections and penalties in the various Member States.
Very little action can in fact be taken against fleets which fail to meet these standards if each Member State continues to apply different rules for the same infringements and also if the data sent to the Commission is so varied that no useful analysis can be made.
Although control is a national competence, we believe that the Commission can do a great deal more to force Member States to harmonize their legislation. Even so, it is clear that the Community sector is subject to much stricter standards than that of third countries, at least on paper. We therefore welcome the new article in the regulation controlling the activities of third country vessels. However, we also note that there is a lack of forceful measures relating to vessels with flags of convenience and the activities of such vessels are becoming an increasingly serious problem. These vessels do not respect any standards whatsoever, be it in terms of conservation, safety or on how they work. This is what allows them to fish in any circumstances and to lower prices to the point where they are jeopardizing the future of many businesses that do respect international standards.
For this reason, we would like to ask the Commission to immediately adopt the control measures put forward by the regional and international fisheries organisations. We would also like to ask that, within the framework of the regulations to be applied to vessels from third countries, priority be given in Community ports to inspecting and monitoring vessels that have been the subject of any infringement proceedings initiated by these organisations.
Given that Mrs Ewing mentioned my country, I have to say, Mrs Ewing, that for quite a while you have had very little to do with matters relating to fisheries. And I would simply ask you to examine now how many inspectors there are in the various autonomous communities in my country.
Mr President, first of all may I thank Parliament and the rapporteur for this report which will be helpful to the Commission, especially in our debate with the Council scheduled for the end of this month.
I have three things to say in the interests of having a frank debate with you. I fully acknowledge the importance - I see it every day - when one has a common policy, of giving fair consideration to other aspects, namely controls and penalties. I am pleased to see Parliament becoming more and more federalist - even though, at present, this word has very unhappy connotations. I am also grateful to Mrs Ewing for at least mentioning the effort we have put in to improve the system of control and monitoring, though some responsibilities still remain with the Member States.
Secondly, Mr Teverson, we may step up our controls but we cannot make a special case of fisheries. Even in agriculture, the common agricultural policy has inspectors and penalties which are far from being harmonised, and the inspectors, who also come under my area of responsibility, really are far from having all the powers you would like, even if they ought to. Quite simply, we have not got that far yet.
Personally, I am not even sure the Council will agree to inspectors carrying out observation visits without prior notice, even though this is something we would very much welcome, not in an attempt to displace existing inspectors but simply to have some additional tools. In any case, Parliament is going further than the Commission's proposal. I am grateful, even if I cannot accept all the amendments, for legal reasons.
As regards the substance, there are no points of disagreement between us but, since you asked me to be specific, the Commission thinks that Amendments Nos 1, 5, 7, 10 and 12 - we are happy with the substance of these - are already covered in the action plan. I could perhaps do more, Mrs Fraga Estévez, and the Commission is trying its best, even considering an action plan for monitoring, which is a unilateral measure. In any case, I welcome Parliament's support, and I can tell you that your councils and your governments do not show quite the same willing spirit. As always, each minister thinks that his own Member State does things right and that it is the others who are the culprits.
I can tell you, since you have seen the latest monitoring assessment report, that the Commission considers monitoring to be mediocre everywhere in Europe, and even in non-Union countries. A propos of the latter, the international rules are very clear, namely the coastal state has responsibility within its own waters and the flag state is responsible for vessels. The international rules of maritime law cannot suddenly be overturned. This is why the Commission has to reject certain amendments, not because it does not acknowledge the problem, but quite simply because international law has not yet developed to a stage where we can cope with them. But that does not mean that considerably greater progress cannot be achieved already through regional conferences. I suggest that Parliament does a few sums one day to work out how much fisheries monitoring costs us. We may find that if we go on as we are doing, the fish we eat will become disproportionately expensive. That is why we are endeavouring to use new technologies. We are trying to give fishermen more and more of a say in all this, but without overburdening them unnecessarily. For example, the amendments on logbook offences, exceeding the 50 kg limit on discards, are frankly unacceptable. These things are hard to check. We are in danger of setting rules which, in the case of discards, cannot be policed.
But I agree with you that we ought increasingly to have uniform penalties, which is not the case in all sectors of common policy. This is something we are currently thinking about: until such time as we can achieve a little more harmonisation, let us at least introduce greater transparency. Let us make it possible for the sector to know what the penalties are in the various Member States so that interested parties can compare them. It is far from possible at present.
As regards access to records, I agree, it is just a question of finding the right wording. It is not legally possible to give the right of access to all records because there is after all a measure of confidentiality to be observed in respect of trade secrets. Nevertheless, access can already be quite extensive, provided confidentiality is maintained in respect of commercially sensitive information.
As for research, Mr Baldarelli, the problem again is that research is the province of the Member States. We for our part carry out pilot studies, for which provision is made in our fisheries budget. We are trying more and more to get Member States to do research and I have to say that, with a few very specific exceptions, generally speaking they are not interested. We put in a great deal of effort for very little result.
So I hope you will appreciate that we cannot accept the amendments on penalties or inspectors' powers. Nor can we accept amendments which are already covered by Article 26 of the action plan. We agree with the principle of them, but we think they would be better included in other legislative instruments.
As regards personal liability, Mr Teverson, and this will be my final point, since we have opted for monitoring of the whole supply chain, the legal liability will, in our view, flow from Articles 9 and 28 as stipulated in the regulation, in the sense that once you have the papers, any infringement means that the individual is legally liable. This is how our Legal Service construes it.
Lastly, ladies and gentlemen, I await your own-initiative report on fisheries monitoring. But I wanted to assure you that this is one of the fisheries dossiers with which we are most keenly concerned. We are using every instrument we can, including codes of conduct. I know these are not perfect, but that is the way we have to go when we cannot use regulations. Thank you again for your support and at the end of the month, in the Council, I hope to achieve some of the success which has not been forthcoming so far.
Mr President, I do not wish to infringe upon the procedures of the House or the interpreters' time, but the Commissioner made an important point when she said that she thought Parliament was becoming very federalist.
I say to her that probably everybody would agree that the Committee on Fisheries of this Parliament is very anxious to make sure that we get to the stage of more regionalisation of the management of the common fisheries policy and the economic zones. That is an important point. She should recognise that this is the background to the report.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
(The sitting was closed at 8.05 p.m.)